DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicants’ reply to the December 31, 2020 Office Action, filed May 28, 2021, is acknowledged.  Applicants previously canceled claims 2, 5, 10, 16-17, 22-24, 26, 29, 35, 39-41, 44, 46, and 49-50.  Applicants amend claim 48.  Claims 1, 3-4, 6-9, 11-15, 18-21, 25, 27-28, 30-34, 36-38, 42-43, 45, 47-48, and 51-55 are pending in this application, and are under examination.
 Any objection or rejection of record in the previous Office Action, mailed December 31, 2020, which is not addressed in this action has been withdrawn in light of Applicants’ amendments and/or arguments.  This action is FINAL.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
	An amendment to the Sequence Listing Incorporation by Reference paragraph, listing a corrected size of the ASCII text file.  It is noted that the specification lists the size of the ASCII text file as 1.01 megabytes, whereas the ASCII text file itself lists the size as 1,057,000 bytes.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  
Claims 1, 3-4, 6-7, 9, 11-15, 18-21, 25, 27-28, 30-33, 36-38, 42-43, 45, 47-48, and 51-55 are rejected under 35 U.S.C. 103 as being unpatentable over Ran et al. (154 Cell 1380-1389 (August 29, 2013)) in view of Shen et al. (11(4) Nature Methods 299-404 (2014)) and Chari et al. (12(9) Nature Methods 823-826, Online Methods (July 13, 2015)), as evidenced by Perrino (PCT Patent Application Publication No. WO 99/61064, published December 2, 1999).  This is a new rejection.
 Ran discloses a gene editing system that uses two different guide RNA (gRNA) molecules and nickases (eaCas9 molecules with a D10A mutated catalytic domain so that it can only cleave one strand of DNA instead of the normal two), to bind to a double stranded nucleic acid target and form DNA double stranded breaks with 5' overhangs (abstract and Figure 2A).  Ran discloses a system that uses a mutated Cas9, and two gRNA sequences encoded from polynucleotides (Figure 6A).  Ran discloses that the system can be used to cause insertions or deletions in a cell or population of cells (Figures 5-6).  Ran discloses that nicks are predominantly repaired by the high fidelity base excision repair pathway (page 1381, column 1, first full paragraph).  Ran discloses that the PAM binding site (red) is next to the Streptococcus pyogenes Cas9 (page 1382, column 1, first paragraph and page 1386, column 2, final paragraph, and Figure 2A).  Ran discloses Cas9-encoding mRNA (page 1388, column1, final full paragraph and Figure 6).  Ran discloses target sequences that are 20 base pairs in length (Figures 2C, 3A, and 4A).  Ran discloses deletion of sequences between the two single stranded breaks generated by the Cas9 nickase, targeted by the nickase, and within 5 base pairs of the breaks (Figure 6A).  Ran discloses that theCas9 nickase editing system is able to insert DNA (Fig. 5), delete DNA (Figs. 5 and 6) in coding DNA regions, and to interrupt coding regions to add new coding regions (Figures 5 and 6).  Ran further discloses that a segment of the 5' overhang is in the targeted nucleic acid sequence (Figure 6A).  Ran discloses that the cell in which the deletion is created can be a human (page 1387, column 2, first three full paragraphs).  Ran further discloses that the cells can be from/in other mammals, and that the percentage of modified mouse blastocyst cultures is in excess of 20% of the cell population (Figure 6).  Ran discloses that the Cas9 nuclease system can be used for genome-editing in patient-derived cells or for generating therapies, which is interpreted as encompassing a pharmaceutical composition.  Ran discloses sgRNA-cas9 nickase complexes, which is interpreted as providing pre-formed complexes, with each of the first and second sgRNA-cas9 nickases being able to cleave a single strand of the target DNA (Figure 2).  Ran discloses that double nicking provides for high-efficiency homology-directed repair, non-homologous-mediated DNA insertion, and genomic microdeletions, providing for different pathways for DNA repair.
e.g., a Trex2 exonuclease) or a 3’ overhang.  Ran fails to explicitly disclose or suggest a population of cells having the required distribution of lengths.
Shen discloses the D10A Cas9 mutant creates 5' overhangs and that the mutant H840A Cas9 mutant generates 3' overhangs and that mutation that inactivates one lobe of the Cas9 results in a mutant that cleaves only one strand of the target DNA (page 400, paragraph bridging columns 1 and 2 and Figure 1C).  Shen discloses vectors comprising D10A Cas9 and H840 Cas9 mutants for transfection of cells (page 400, paragraph bridging columns 1 and 2).
Chari discloses use of a Cas9 nickase along with the exonuclease Trex2 to increase mutagenesis by 2.5 fold (page 823, column 2, second full paragraph).  Chari discloses that, while TREX2 also increased off-target mutagenesis, careful sgRNA design is important (page 823, column 2, second full paragraph).  Perrino discloses a TREX2 polypeptide and nucleic acid encoding the polypeptide, having sequences that are identical to instant SEQ ID NOS: 255 and 256 (Appendices 1 and 2, respectively).
It would have been obvious to one with ordinary skill in the art that the Cas9 nickases of Ran and Shen would provide for nicks in opposite strands, and provide for both 3’ and 5’ overhangs, as disclosed by Ran and Shen due to the mutations disclosed by Ran and Shen and cleavage of opposite strands of the target DNA, and that one of ordinary skill in the art could design the guide RNAs to any set of target sequences, including targets at least 25 base pairs apart.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the TREX2 exonuclease of Chari, as evidenced by Perrino, in the system disclosed and suggested by Ran, Shen, and Chari in order to create a target specific gene editing system and method for deletion of sequences in a target sequence.  Because Chari discloses incorporating TREX2, which can be provided as the polypeptide or nucleic acid encoding the polypeptide, in a CRISPR-Cas9 system one of ordinary skill in the art would have a high likelihood of 
It would also have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that practicing the method disclosed and suggested by Ran, Shen, and Chari, as evidenced by Perrino, that the resulting population of cells would have the required distribution of lengths.  Further, it would have been well within the purview of the ordinarily skilled artisan to design the sgRNA and Cas9 double nickase system in order to achieve a desired distribution of lengths.

Claims 8 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Ran in view of Shen and Chari, as evidenced by Perrino, as applied to claims 1, 3-4, 6-7, 9, 11-15, 18-21, 25, 27, 28, 30-33, 36-38, 42-43, 45, 47-48, and 51-55 above, and further in view of Dahlman et al. 2005 (US Patent Application Publication, US 2015/0232883 Al).  This is a new rejection.
Ran, Shen, and Chari, as evidenced by Perrino, disclose a system comprising guide RNAs, a nickase, and a 3’ to 5’ exonuclease, and methods of sequence deletion using the system, as discussed above.
Ran, Shen, and Chari, as evidenced by Perrino, fail to disclose or suggest that the Cas9 mutant is an N863 mutation, based on Streptococcus pyogenes Cas9. 
Dahlman discloses a variety of mutations in the Streptococcus pyogenes Cas9 molecule that provide for nickase activity, including D10A, E762A, H840A, N854A, N863A, and D986A (paragraphs [0423]-[0424]).   Dahlman further discloses two or more catalytic domains of Cas9, including the RuvC I, 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to substitute Dahlman’s N863A mutation for the H840A mutation disclosed and suggested by Ran, Shen, and Chari, as evidenced by Perrino, because this is a mutation that, similarly to the HI40 mutation, results in the cleavage of a single strand of a target DNA sequence.  As such, one of ordinary skill in the art would have a predictable and reasonable expectation of success in substituting one well-known mutation for another well-known mutation that would cleave a target sequence of the same strand.

Response to Amendments and Arguments
	Regarding the rejections under 35 U.S.C. § 103, Applicants’ arguments have been fully considered, but are not deemed to be persuasive.  
	Applicants assert that none of Ran, Shen, or Dahlman disclose or suggest the use of a 3’ to 5’ exonuclease in conjunction with the Cas9 double nickase system, and that the breaks are at least 25 base pairs away from each other.  Applicants further assert that Chari teaches away from adding the exonuclease because of off-target mutations, and that one skilled in the art would not be motivated to incorporate an exonuclease into a gene editing system.  Applicants assert that the claimed gene editing system has unexpected and improved properties.
	To begin, it appears that Applicants are attacking each prior art reference individually.  However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  In re Keller, 642 F.2d 413, 208 USPQ871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Here, the combination of Ran, Shen and Chari (in view of Perrino), with or without Dahlman, disclose and suggest a gene editing system comprising each 
 	In addition, Applicant cites KSR, stating that there must be a flexible teaching, suggestion, or motivation test to combine known elements in order to show the combination is obvious.  However, the combination of references provides the motivation where each of the references relate to gene editing systems and method to increase mutation rates, without increasing off-target effects, as noted by 
 	In addition, one of ordinary skill in the art, desiring to increase on-target mutations would have combined the prior art elements according to known methods to yield predictable results.  Further, adding Chari’s TREX2, known to increase on-target mutations, with a caveat to design sgRNAs to avoid off-target mutations, would have been obvious to try (choosing from a finite number of identified, predictable solutions (i.e., addition of the claimed exonuclease), with a reasonable expectation of success.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	Further, Applicants’ assertion that the results are unexpected and surprising is not persuasive because, one of ordinary skill in the art, having each of the cited prior art references in front of them, would be led directly to the claimed invention.  Because the combination of Ran, Shen, and Chari (evidenced by Perrino), with or without Dahlman, discloses and suggests a gene editing system that results in greater levels of mutations, without the concomitant increase in off-target mutations, the claimed invention is deemed to be obvious.  
	Also, Applicants have not provided any objective factually-supported evidence that the cited prior art references do not render the claimed invention obvious.  Applicants have provided only arguments of counsel, and arguments of counsel cannot take the place of factually supported objective evidence.  See, e.g., In re Huang, 100 F.3d 135,139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).	
	For all these reasons, and those listed above, Ran in view of Shen and Chari, as evidenced by Perrino, (and Dahlman) is deemed to render the instant invention obvious.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636